Citation Nr: 0931974	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach condition.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left wrist disability (left wrist 
fusion).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.

The issues of entitlement to service connection for 
hypertension, a gastrointestinal disability, and compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left wrist 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, with respect to the Veteran's claim for 
service connection for hypertension to include as secondary 
to service-connected PTSD, the Board finds that the 
requirements of VA's duty to notify and assist the claimant 
have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159 (2008).  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 
2004 notice discussed the requirements to substantiate a 
claim for service connection for hypertension on a direct or 
presumptive basis, but did not address the theory of 
secondary service connection pursuant to 38 C.F.R. § 3.310, 
or what evidentiary burdens he must overcome with respect to 
that claim.  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the question at issue.

In addition, the most recent VA medical records of record are 
dated in July 2008.  Although the Veteran has not reported 
receiving additional VA treatment since that date, a request 
for records dated after July 2008 should nevertheless be 
made, as any additional, subsequently dated records may 
contain information pertinent to the Veteran's claims.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

With respect to the Veteran's claim for service connection 
for hypertension, he alleges that his hypertension is related 
to his service.  Alternatively, he claims that his 
hypertension is secondary to his service-connected PTSD.  At 
an October 2007 personal hearing, the Veteran testified that 
during his service he had headaches and borderline high blood 
pressure.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. (1995), Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Although the Veteran is competent to report 
the onset of headaches in service, and the continuity of 
symptoms after service, he is not competent to relate any 
current hypertension diagnosis to his active service.  As 
such relationship remains unclear to the Board, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).

With regard to the Veteran's claim for service connection for 
a gastrointestinal disability, claimed as a stomach 
condition, he alleges that his current gastrointestinal 
disability is related to the consumption of contaminated 
water during his service.  Service treatment records dated in 
June 1970 reflect complaints of right upper quadrant pain and 
an inability to hold down any liquids or food.  The Veteran 
was diagnosed with probable gastroenteritis of an unknown 
etiology.  In November 1975, he complained of stomach 
problems and on examination had apparent hyperactive bowel 
sounds and tenderness in the upper quadrants of the abdomen.  
The impression was viral syndrome.

The Veteran was afforded a VA digestive conditions 
examination in February 2008 at which time he was diagnosed 
with an asymptomatic incidental finding of diverticulosis due 
to natural aging.  The examining physician opined that the 
Veteran's subjective lactose intolerance may be developmental 
or consistent with aging and was not related to service.  The 
examining physician also opined that the Veteran did not have 
any gastrointestinal conditions that supported the Veteran's 
claim of contamination during service.  While the examining 
physician indicated that the Veteran's claims file was 
reviewed in rendering this opinion, it does not appear that 
the file was thoroughly reviewed or that all pertinent 
evidence was considered.  Specifically, the examining 
physician failed to comment on the clinical findings 
regarding the Veteran's complaints of and treatment for a 
gastrointestinal disability during his service.  In addition, 
the examining physician failed to provide a rationale for 
determining that the Veteran's subjective lactose intolerance 
was not related to his service.  That opinion is accordingly 
inadequate for rating purposes.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of gastrointestinal 
symptoms in service, and the continuity of symptoms after 
service, he is not competent to relate any current 
gastrointestinal disability to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that an additional VA examination and opinion are necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. (2006).  In this regard, the examining physician 
on remand should specifically reconcile the opinion with the 
February 2008 examination and opinion and any other opinions 
of record.

The Veteran also alleges that his current left wrist 
disability is the result of delayed treatment for left wrist 
fractures due to VA's misdiagnosis of either myeloma or 
melanoma.  At the October 2007 personal hearing, the Veteran 
testified that he was misdiagnosed with myeloma which delayed 
treatment of his left wrist disability and contributed to his 
current left wrist disability.  In his substantive appeal, he 
alleged that he was first diagnosed with myeloma by VA in 
1999 which delayed the discovery of his left wrist fractures 
until July 2004.  On VA examination in February 2008, the 
examining physician diagnosed the Veteran with a left wrist 
ganglion cyst, resolved without residuals between the thumb 
and forefinger and opined that the left wrist is consistent 
with the expected outcome and was not caused by or related to 
any in-service conditions.  However, the examining physician 
did not address whether the Veteran's current left wrist 
disability was in any part related to any instances of fault 
on the part of the VA medical facility, or to an event not 
reasonably foreseeable.  Finally, a September 2008 VHA 
opinion states that "the Veteran's disability is not due to 
USC 1151."  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Accordingly, the Board finds that an 
additional VA examination and opinion are necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  In this regard, the examining physician on 
remand should specifically reconcile the opinion with the 
February 2008 examination and opinion, the September 2008 VHA 
opinion, and any other opinions of record.

Finally, in September 2008 the Board received a VHA opinion 
from the RO pertinent to the Veteran's claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
after the appeal had been certified to the Board.  The Board 
finds that the RO should consider the additional medical 
evidence prior to the Board's appellate review of this issue.  
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003); VAOPGCPREC 1-2003, 69 Fed. 
Reg. 25177 (2004).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim of 
entitlement to service connection for 
hypertension, the RO should provide the 
Veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the information or evidence needed 
to substantiate a claim of secondary 
service connection.

2.  Obtain the Veteran's treatment records 
dated since July 2008.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hypertension.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:

    (a)  Diagnose any current hypertension.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension was incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding in-
service headaches and the continuity of 
symptomatology after separation from 
service.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension is proximately due to or 
the result of any service-connected 
PTSD?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension has been aggravated by the 
Veteran's service-connected PTSD?

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current gastrointestinal 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
February 2008 VA examination and opinion.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

    (a)  Diagnose any current 
gastrointestinal disability.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any 
gastrointestinal disability was 
incurred in or aggravated by the 
Veteran's service, including complaints 
of and treatment for right upper 
quadrant pain and a diagnosis of 
probable gastroenteritis in June 1970, 
and an impression of viral syndrome in 
November 1975?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

5.  Schedule the Veteran for a VA 
examination to determine whether he 
incurred any additional left wrist 
disability due to a misdiagnosis 
condition, including melanoma and myeloma 
disabilities) which affected VA's 
treatment of a left wrist disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the February 
2008 VA examination and opinion, and 
September 2008 VHA opinion.  The rationale 
for all opinions must be provided.  In 
addition, the examiner should provide the 
following opinion:

(a)  State whether any additional 
disability to the Veteran's left wrist 
was caused by a misdiagnosed condition, 
including myeloma and melanoma.

(b)  State whether any additional 
disability to the Veteran's left wrist 
was caused by delayed medical treatment 
for a left wrist disability.

(c)  If the VA medical examiner 
concludes that it is at least as likely 
as not (50 percent probability or more) 
that the Veteran suffers from 
additional left wrist disability 
related to either a misdiagnosed 
condition or delayed medical care, the 
examiner should additionally comment as 
to whether any additional disability 
shown was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of the VA in 
furnishing medical and surgical 
treatment; or whether it was due to an 
event not reasonably foreseeable.

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

